DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 03/22/2022, with respect to claim rejections under 35 U.S.C 112(b) have been fully considered and are persuasive.  The rejections of claims 1 and 3-10 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-10 allowed.
The following is an examiner’s statement of reasons for allowance: 
Beata ("Computational Approaches to Fire-structure Interaction and Real-time Fire
Monitoring", University of Michigan, 2017) (referenced in previous action) is considered to be the closest prior art of record, in that it teaches modeling the fire-structure interaction problem and providing a realtime system for fire monitoring (Beata p. xvi). Though Beata teaches using CFD and FEA analysis to couple a CFD fire model to structural model, Beata, as best understood by the Examiner, does not teach or fairly suggest a physical test unit, wherein the physical test unit includes a fire thermal environment simulation subsystem, a multi-field coupling boundary loading subsystem, and a holographic data acquisition subsystem, wherein the fire thermal environment simulation subsystem comprises a furnace, a burner, a temperature control box, an air supply device, and a gas supply device, wherein the gas supply device include a liquefied gas cylinder and a forced gasification apparatus.
Claim 7 is allowed because it is analogous to claim 1. Claims 3-6 and 8-10 are allowed due to their dependencies on claims 1 and 7, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        05/02/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863